DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie A (Claims 1-7) in the reply filed on 6/21/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Chung (US 2015/0187431).
	With respect to Claim 1, Chung discloses an integral  malfunction chip (Figures 6 (c1) to 6(c7) and corresponding text) comprising: an electronic fuse (72) ; and an interface fuse (77) connected to the electronic fuse in parallel; wherein the electronic fuse and the interface fuse are integrated within a single chip (Figure 6 (c5)); wherein a logic state of the integral multifunction chip is changed according to whether the electronic fuse is blown or a resistance value of the interface fuse is high or low 
With respect to Claim 6, Chung disclose wherein the integral multifunction chip is installed in a control circuit (Figure 15(b), and corresponding text) and the control circuit is operated in a first mode or a second mode (transitions operating states) according to the logic state of the integral multifunction chip.
	With respect to Claim 7, Chung further disclose comprising a variable resistor (76) connected in a series to each of the electronic fuse (72) and the interface fuse (77), and the electronic fuse, the interface fuse and the variable resistor are integrated within the signal chip. See Figure 6 (c1)  to Figure 6( c7) and corresponding text, especially paragraphs 156-161.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2015/0187431).
	Chung et al is relied upon as discussed above. Moreover, Chung et al disclose logic states of”0” and “1” in paragraph 14, and specified conditions in paragraphs 12-17.
	However, Chung et al does not disclose explicitly assigning a specified logic state to a specified condition as required by the claims at hand.
	It would have been obvious to one of ordinary to one of ordinary skill in the art, before the effective date of the invention, to use specified logic states for specified conditions, for its known benefit in the art of programming a resistive device cell for low voltage and low power applications. The use of a specified logic state (0 or 1) when a condition is met would be within the skill in the art, as Chung et al generally discloses the specified logic states and the specified conditions. 
	With respect to Claim 2, Chung makes obvious “the logic state is 1 when the electronic fuse is not blown or the resistance value of the interface fuse is high”, for the reasons as discussed above.

	With respect to Claim 4, Chung makes obvious “the logic state is 1 when the electronic fuse is blown or the resistance value of the interface fuse is low”, for the reasons as discussed above.
With respect to Claim 5, Chung makes obvious “the logic state is 0 when the electronic fuse is blown or the resistance value of the interface fuse is low”, for the reasons as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






AGG
September 15, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812